Exhibit 10.1

 



AMENDMENT TO EXECUTIVE AGREEMENT

 

This Amendment to Executive Agreement (the “Amendment”), effective as of January
24, 2017, is entered into by and between Datawatch Corporation (the “Company”)
and Sanjay Mistry (“Executive”).

 

WHEREAS, the Company and Executive entered into an Executive Agreement as of
October 14, 2013 (the “Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties hereby agree to amend the Agreement as follows:

 

1.Amendment to Paragraph 4. The first sentence of Paragraph 4 of the Agreement
is hereby amended and restated in its entirety as follows:

 

“In the event that the Company terminates your employment for any reason other
than those stated in Paragraph 3 above or if you terminate your employment for
Good Reason as defined in Paragraph 2, and you sign a comprehensive release in
the form, and of a scope, acceptable to the Company (the “Release”), the Company
will pay you severance payments in equal monthly installments at your then
monthly base salary for six months following your termination (the “Severance
Period”).”

 

Capitalized terms not defined in this Amendment shall have the meanings set
forth in the Agreement. Except as modified in this Amendment, all other terms,
conditions, and covenants of the Agreement shall remain unchanged and in full
force and effect. This Amendment shall be governed by the laws of Massachusetts,
excluding its conflicts of law provisions. This Amendment may be signed in
counterparts, and signature pages may be exchanged electronically in .pdf
format.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date set forth below.

 

 

Datawatch Corporation   Executive  

 

 

By:

 

 

/s/ James Eliason

  

 

 

 

 

 

/s/ Sanjay Mistry

  Name: James Eliason     Sanjay Mistry   Title: Chief Financial Officer        

 



 

 